Name: Commission Regulation (EC) No 353/96 of 28 February 1996 amending for the 10th time Regulation (EC) No 3146/94 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: economic policy;  Europe;  means of agricultural production;  animal product;  agricultural activity;  trade policy
 Date Published: nan

 No L 50/6 EN Official Journal of the European Communities 29 . 2. 96 COMMISSION REGULATION (EC) No 353/96 of 28 February 1996 amending for the 10th time Regulation (EC) No 3146/94 adopting exceptional support measures for the market in pigmeat in Germany Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Commission Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Germany, exceptional support measures for the market in pigmeat were adopted for that Member State in Commission Regulation (EC) No 3146/94 (3), as last amended by Regulation (EC) No 152/96 (4); Whereas it is appropriate, in view of the continuation of the veterinary and commercial restrictions adopted by the veterinary authorities of Mecklemburg-Vorpommern, to increase the number of eligible piglets and young piglets which can be delivered to the competent authorities of this Land and to adjust the aid granted for the delivery of these animals to the present market situation taking into account the reduction in market prices; Article 1 Regulation (EC) No 3146/94 is amended as follows : 1 . in Aricle 5 (3), 'ECU 53', 'ECU 45', 'ECU 42' and 'ECU 36' are replaced by 'ECU 50', 'ECU 43', 'ECU 40' and 'ECU 34'; 2. in Annex I, ' 11 500' is replaced by ' 17 000'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1996. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p . 105 . h) OJ No L 332, 22. 12 . 1994, p. 23 . (4) OJ No L 23, 30. 1 . 1996, p. 11 .